Citation Nr: 0624323	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  01-07 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
October 1975.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA), North Little Rock, 
Arkansas, regional office (RO).

Pursuant to 38 C.F.R. § 19.9(a)(2) (2002), which was then in 
effect, the Board undertook development of the veteran's 
claim in February 2003.  Pursuant to that development, the 
veteran underwent a VA examination in June 2003 and 
additional service medical records were obtained.

In October 2003, the Board remanded the case to the RO for 
initial consideration of the obtained evidence.  
Subsequently, a January 2004 rating action continued the 
prior denial.

In a May 2004 decision, the Board denied the veteran's claim.  
The veteran appealed, and in March 2005, the United States 
Court of Appeals for Veterans Claims (the Court) vacated the 
Board's decision and remanded the case for readjudication in 
accordance with the Joint Motion for Remand.

In July 2005, the Board remanded the case for additional 
development.  Subsequently, an April 2006 rating action 
continued the prior denial.


FINDING OF FACT

Hepatitis C was first diagnosed more than two decades 
following the veteran's separation from service, and the most 
persuasive and probative medical evidence of record is 
against a finding that hepatitis C is related to the 
veteran's period of active duty.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in August 2005 and 
January 2006.  The originating agency specifically informed 
the veteran to submit any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim for service connection for hepatitis C has been 
obtained.  The RO obtained VA and private treatment records 
of the veteran.  He was provided with a VA examination in 
June 2003, and pursuant to the Joint Motion, the RO obtained 
an addendum report from that examiner in January 2006.  The 
veteran has not identified any additional pertinent evidence 
that could be obtained to substantiate the claim.  The Board 
is also unaware of any such evidence.  Therefore, the Board 
is satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the appellant's claim for 
service connection, no disability rating or effective date 
will be assigned.  There can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

The veteran's DD-214 indicates that his primary military 
specialty was "ACFT loadmaster."  The related civilian 
occupation was noted as foreman cargo agent.  His service 
medical records have been carefully reviewed.  In October 
1974, he injured his lower back in a fall in the shower.  The 
veteran was subsequently hospitalized for treatment of his 
back complaints in various facilities off and on until his 
separation from service in October 1975.  The inservice 
treatment consisted of medication, physical therapy and 
casting.  His service medical records are silent for 
diagnosis of or treatment of hepatitis C, and for any risk 
factors for hepatitis C.  

Service connection for spondylolysis with nerve root 
irritation was granted in February 1978.

VA examinations in January 1978, December 1980, and January 
1982 do not contain any complaints or findings related to 
hepatitis C.  

The medical record indicates that hepatitis C was first 
diagnosed in June 1999.  An August 2001 statement from the 
veteran's VA primary care physician stated that the:

...histological appearance typical with an 
hcv infection of around 20-25 years 
(cirrhosis for 10-15 years with hepatitis 
incubation of 10 years prior to 
cirrhosis/total 20-25 years).  he gives a 
hx of a military related injury with 
prolonged hospitalization with multiple 
needle sticks during this time period.  
Also during his military tour, he received 
multiple immunizations with air injection 
guns which were done under less than 
sterile conditions.  It is likely as not 
that this hcv was contracted during his 
military tour based on the history of hcv 
correlating with the histopathological 
diagnoses.  

A statement from a private gastroenterologist, A.F., M.D., 
dated in January 2002, also addressed the possible etiology 
of the veteran's hepatitis C:

The patient has had no history of blood 
transfusions and no history of IV drug 
use.  There has also been no history of 
exposure to Hepatitis C in a sexual 
manner.  He was in a military type 
hospital for approximately one year 
recovering from back surgery.  Certainly, 
Hepatitis C transmission could have been 
possible back in those times in that type 
of situation.  Also he describes being 
involved in special maneuvers and training 
during his military career.  Of course 
being exposed to blood and blood products 
from other soldiers would have been 
possible at that time.  It is certain that 
he does have Hepatitis C and that he has 
early cirrhosis.  Based on published data, 
it is clear that it takes many years for a 
patient to develop cirrhosis secondary to 
Hepatitis C.  In most published reports it 
has been estimated that it takes at least 
20 years to develop early cirrhosis in 
patients who do not abuse alcohol, like is 
the case in this situation.  Of course it 
is impossible to pinpoint when [the 
veteran] contracted Hepatitis C but it 
could be safely said that he did not 
acquire that recently and that probably at 
least 20 years have elapsed since he 
acquired Hepatitis C.

A VA examination was conducted in June 2003.  The examiner 
reviewed the veteran's service medical records and the claims 
folder, including the August 2001 medical statement noted 
above.  The veteran reported that during service he did help 
do medical evaluations on military personnel, but that he was 
not exposed to direct contact with blood.  He has never used 
IV drugs, he has no tattoos, he did not have sex with 
prostitutes in service, and he has not had any blood 
transfusions.  The veteran reported that he was hospitalized 
for a month with a back injury and had an IV present most of 
that time.  On one occasion, his arm turned yellow from 
bruising and probable bleeding around the IV.  He also got 
several immunizations with air guns, but the examiner stated 
that there was no history obtained that could suggest 
exposure to hepatitis.  Examination showed mild liver 
enlargement with right upper quadrant tenderness.  There was 
1+ pretibial edema.  The diagnosis was hepatitis C.  The VA 
examiner stated that:

The patient states that he is trying to 
claim service connection only on the 
results of the liver biopsy, which suggest 
that his hepatitis has been present for 
several years.  In my examination of the 
patient and reviewing his records, I 
cannot find any basis for service 
connection of his hepatitis C even though 
he required several needle sticks for IVs 
during his period hospitalization in the 
service.  These were sterile needles and 
this should not constitute a risk for 
hepatitis.  Therefore, in reviewing his 
records, examining the patient, taking 
history, and reviewing the report from an 
outside physician, in my opinion it is 
less likely that his hepatitis C is 
related to previous exposure in the 
service.

Pursuant to the Joint Motion and the Board's July 2005 
remand, the RO returned the claims folder to the examiner who 
conducted the June 2003 VA examination.  In an addendum 
report dated in January 2006, following review of the record, 
including the August 2001 and January 2002 medical opinions, 
the examiner stated that:

In my opinion after reviewing these 
items, I think there is less than a 50% 
probability that his hepatitis C could be 
attributed to the veteran period for 
service in 1974 and 1975.  Thus specific 
etiology of his hepatitis C would be 
conjecture, but in my opinion there is 
less than a 50% chance that he contacted 
it in the service through multiple 
immunizations with air injection guns or 
needle sticks.  He was in a hospital 
environment and had several IV used and 
needle sticks, but these were done under 
sterile conditions.  In my opinion, there 
is less than a 50% chance that he 
contacted his hepatitis due to any of the 
above causes.

The Board notes that the record contains conflicting medical 
opinions as to the relationship between the veteran's 
hepatitis C and his military service.  Dr. F.'s January 2002 
statement is based in part on the veteran's report of 
exposure to blood and blood products of other soldiers, which 
is inconsistent with both the history he reported to the June 
2003 examiner and his military specialty as reported on his 
DD-214.  More importantly, Dr. F's statement is equivocal as 
to whether the veteran acquired hepatitis C in service, 
noting that "it is impossible to pinpoint when" he 
contracted it.  For these reasons, his statement is not 
probative as to the issue in question.  

Turning to the other two opinions of record, the VA 
examiner's opinion offered in June 2003 (and the addendum 
dated in January 2006) is based on a review of the claims 
folder and a citation of pertinent medical records, while the 
August 2001 opinion only cites to the veteran's statements 
and a histological report from many years after service 
discharge.  The August 2001 statement specifically refers to 
"multiple immunizations with air injection guns which was 
done under less than sterile conditions," however there is 
no support for this assertion other than the veteran's own 
statements.  The service medical records do not indicate that 
"less than sterile conditions" were present in any facility 
at which the veteran was treated.  As pointed out the by the 
June 2003 examiner, hospital IVs are sterile; this is not a 
situation where the veteran was treated on a battlefield or 
under circumstances where proper needle care would be 
questioned.  The January 2006 addendum report expanded that 
opinion to include the veteran's reported history of exposure 
to air injection guns.  The Board finds the June 2003 VA 
examiner's opinion, and his January 2006 addendum, which 
concluded that there was no indication that the veteran was 
exposed to hepatitis C during his period of service, more 
persuasive and concludes that the most probative evidence 
does not establish a link between the veteran's hepatitis C 
and his military service.  Accordingly, the Board finds that 
the weight of the competent and probative evidence of record 
does not medically link the veteran's diagnosis of hepatitis 
C to his period of active duty.  

The veteran has asserted that the "multiple needle sticks" 
and immunizations with air injection guns sustained during 
his inservice hospitalizations are the likely cause of his 
current hepatitis C.  The evidence of record does not reflect 
that the veteran has the requisite medical training or 
expertise that would render his opinion competent in this 
matter.  Thus, he is not qualified to render opinions as to 
medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).  Accordingly, the veteran's 
opinion that his hepatitis C is a direct result of his 
military service is not competent medical evidence.

As such, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hepatitis C.  As the preponderance of the evidence is against 
his service connection claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2005).


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


